Motion for permission to appeal to the Court of Appeals.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted, without costs. No issue of fact was considered by this Court. Pursuant to CPLR 5713, this Court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which, in its opinion ought to be reviewed by the Court of Appeals: "Did this court err, as a matter of law, in affirming the order of Supreme Court, which, inter alia, granted plaintiff’s motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1)”.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur.